UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7601


SHERMAINE DONNELL WHITLEY,

                Petitioner - Appellant,

          v.

ERIC WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-01078-LO-JFA)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shermaine Donnell Whitley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shermaine       Donnell    Whitley,     a     federal       prisoner,

appeals     the   district    court’s   order    denying    relief   on    his   28

U.S.C.A. § 2241 (West 2006 & Supp. 2013) petition.                        We have

reviewed the record and find no reversible error.                  Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for   the   reasons    stated    by    the    district    court.     Whitley     v.

Wilson, No. 1:13-cv-01078-LO-JFA (E.D. Va. filed Sept. 5, 2013;

entered Sept. 10, 2013).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this    court    and    argument    would   not    aid    the

decisional process.



                                                                          AFFIRMED




                                         2